Title: To Thomas Jefferson from Ira H. Taylor, 15 August 1824
From: Taylor, Ira H.
To: Jefferson, Thomas

Honored Sir.Canonsburgh
August 15th AD 1824—Believing that you take a deep interest in knowing the state, and success of the colleges throughout the U.S.A. and especially that which is indebted to you for its existence, and which bears your name. I take the liberty of sending you a cataloge of  its officers and students—With sentiments of respect I remain your’s &cIra. H. TaylorNB Any communication from you will ever be received with gratitude—